DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021 has been entered.
Response to Arguments
Applicant's arguments filed May 25, 2021 have been fully considered but they are not persuasive. Amendments to the current set of claims have changed the scope of the claimed invention, including amendments to independent Claim 21, and new dependent Claim 28.  As a result, a modification of the previous prior art rejection has been made, reading upon the currently claimed invention.
On page 8 of the Remarks section as indicated by the page number at the bottom of each page, Applicant discusses the previous claim objections and 112 rejections.  The Examiner notes that the previous objections and majority of the previous 112 rejections have been withdrawn due to amendments, but that the 112(b) rejection to dependent Claim 14 still stands.
On pages 8-9, Applicant argues that previous anticipatory reference Guy et al., (“Guy”, US 2014/0008308), does not disclose independent Claim 1.  Applicant argues that Guy does not disclose a particulate cake filtering system capable of removing particulates from a water slurry and forming a particulate cake.  Applicant argues that Guy only discloses a flexible strainer for use in a pipe.  The Examiner notes that filtering “particulate cake” is very broad in terms of the application or technology of the invention.  Here, the Examiner indicates that paragraphs [0010], [0036] & [0045] of Guy mention that the strainer filters or separates debris and particulate from the fluid being treated, and that this debris is trapped or builds on the strainer.  The Examiner interprets that “debris, solids or particulates” left on the strainer in the examples disclosed read upon the definition of “filter cake” from Oxford English Dictionary  available at <https://www.oed.com/view/Entry/70273?redirectedFrom=filter+cake#eid4172882>), 
    PNG
    media_image1.png
    220
    986
    media_image1.png
    Greyscale

For this reason, the Examiner maintains that a flexible strainer removing debris and particulates from a fluid stream would read upon the limitation above.  The Examiner also indicates that a pipe is not excluded from the claimed invention due to the broad claiming of the technology here.  The Examiner finds Applicant’s arguments unpersuasive.
Then, Applicant argues that Guy does not disclose a base plate comprising a lower sealing surface and a slurry inlet extending therethrough.  Applicant alleges that Guy only 

    PNG
    media_image2.png
    449
    776
    media_image2.png
    Greyscale
Additionally, the interior annulus of the upper pipe is considered the slurry inlet as the fluid carrying debris flows through this interior annulus into the strainer 400, (See paragraph [0045], Guy).  For these reasons, the Examiner finds Applicant’s arguments here unpersuasive.
Next, Applicant argues that the flexible filtering vessel in Guy is not configured to be removably fixed to and sealed against the lower sealing surface of the base plate, arguing that the flexible net 108 is fixed (not removably) to the ring mount 106.  Applicant argues again that the strainer of Guy does not have a base plate as well.  Here, the Examiner points to the reasoning presented in the section directly above regarding the “base plate” interpretation.  Furthermore, the Examiner notes that the base plate is the upper pipe face flange to which the ring mount 106 and thereby the flexible net 108/gasket 402 (strainer) is mounted and fixed via bolts in the bolt holes as explained in paragraph [0045] of Guy, (“the integrated gasket 402 may have bolt holes that correspond to the bolt holes on the flanges…the flexible strainer 400 may then be used to replace a normal gasket between the flanges of two pipes”).  For these reasons, the Examiner finds this argument unpersuasive as a result.
Applicant argues that Guy does not disclose a flexible filtering vessel comprising an interior cavity or a flexible filtering material capable of retaining the particulates within the interior cavity, permitting the water slurry entering through the slurry inlet to pass through the filtering material and withstanding an internal pressure sufficient to form a particulate cake without rupturing the flexible filtering vessel while the particulate cake is forming as claimed.  Again, the Examiner notes that Guy discloses a flexible filtering net 
Applicant also argues that Guy does not disclose that its strainer can collect a filter cake because larger openings can be provided in the flexible filter to capture larger objects, alleging that particulate cakes are formed of small particles, not larger objects.  The Examiner notes that paragraph [0036] of Guy explicitly states that the debris can range in size like “grains of sand”.  The Examiner takes the position that this size of debris is considered particulate and would form filter cake as supported by the definition of “filter cake” which indicates that filling the interior of the strainer with debris like grains of sand would result in “insoluble reside left on a filter following filtration”.
    PNG
    media_image1.png
    220
    986
    media_image1.png
    Greyscale

The Examiner finds Applicant’s argument here unpersuasive for the above reason.
On page 10, Applicant argues against dependent claims with 103 rejections.  Applicant argues that Guy does not disclose an exterior splash guard as in dependent Claim 13.  The Examiner notes that a different embodiment in Guy discloses deflectors around the mount which the Examiner interprets to read on ‘splash guard’, (Deflectors placed at point of attachment to Mount 306 thus surrounding Mount 306/Net 108 in Figure 3, See paragraph [0044], Guy).  Applicant argues that ‘deflectors’ are not shown in Figure 3.   The Examiner notes that while the deflectors are not explicitly depicted in Figure 3, they are discussed in paragraph [0044] of Guy and are relied upon to demonstrate a capability to block and divert the fluid stream away from the edge of the mount 306 and pipe 302 and towards the center of the flexible net 108.  Furthermore, the Examiner notes that pipe 302 is also included in the current interpretation as a ‘splash guard’ since it surrounds and extends past the flexible net 108 and contains the fluid without letting it loose to splash outside the system.  For these reasons, the Examiner finds Applicant’s remarks here unpersuasive.
Applicant also argues that secondary reference Richter does not disclose dependent Claim 12 where the handle is connected to a flexible filter.  The Examiner notes that Richter is no longer used in the current prior art rejection, so the remarks directed towards Richter are considered moot.  The Examiner relies upon newly found secondary reference Martin, (US 5,139,673), instead.
On page 11, Applicant argues that Guy does not disclose “an exterior tank wall” as claimed in dependent Claim 14.  The Examiner takes the position that the two pipes connected by their flanges to one another with the gasket 402 sealed therebetween define a “tank wall” using the pipe wall boundaries, (See paragraph [0045], Guy).  The Examiner finds Applicant’s remark here unpersuasive as a result.
On pages 11-12, Applicant argues that Guy does not disclose where “the flexible filtering wall is formed from two thicknesses of the flexible filtering material” as claimed in dependent Claim 15.  Applicant argues that the Examiner’s interpretation of having the “fibers to indicate one thickness and the protective coating to indicate a second thickness” of the strainer/net 108 is “not correct” because this would be two thicknesses for two different materials.  The Examiner notes that the term “flexible filtering material” is very broad, and that the fibers and protective coating together would make up the overall “flexible filtering material”.  The Examiner indicates that each layer would make up their own thickness as a result.  Additionally, Applicant argues that Guy does not disclose “two edges of the flexible filtering material are machine sewn, forming a seam in a wall of the flexible filtering vessel” in Claim 15.  The Examiner points to the interpretation presented in the prior art rejection below where one edge of the flexible net 108 is interwoven into another edge of spiral windings of the gasket 402, which equates to the wall of the overall strainer 400, and would form a seam between the two edges, (See Figure 4, and See paragraph [0045], Guy).  The Examiner finds these remarks unpersuasive as a result.
On page 12, Applicant argues that references Guy and Sutton do not disclose “a handle affixed to an end opposite the sealing edge to aid in releasing the particulate cake from the flexible body”, and that previous secondary reference Richter does not disclose this limitation.  The Examiner notes that Richter is no longer used in the current prior art rejection, and that newly found secondary reference Martin, (US 5,139,673), discloses this limitation instead.  The Examiner finds Applicant’s remarks here moot as a result.
Applicant also argues that other dependent claims should be allowable for the reasons provided regarding Claim 21.  The Examiner notes again that Claim 21 remains rejected under prior art using Martin instead, so these remarks are also moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14, and any of its dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation “a lower tank sealing surface of the base plate” on line 3 of the claim.  It is not clear if this limitation is the same limitation as the “lower sealing surface of the base plate” as on lines 3 & 5 of Claim 1, or if this is a different “lower tank sealing surface” of the “base plate”.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-8, & 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al., (“Guy”, US 2014/0008308).
Claims 1-3, 6-8, & 13-15 are directed to a particulate cake filtering system capable of removing particulates from a water slurry and forming a particulate cake, an apparatus or device type invention group.
Regarding Claims 1-3, 6-8, 14 & 15, Guy discloses, in a first embodiment, a particulate cake filtering device capable of removing particulates from a water slurry and forming a particulate cake, (See Abstract and See paragraphs [0010], [0036] & [0046]; Examiner indicates “debris, solids or particulates” left on the strainer in the examples disclosed read upon the definition of “filter cake” from Oxford English Dictionary  available at <https://www.oed.com/view/Entry/70273?redirectedFrom=filter+cake#eid4172882>), 
    PNG
    media_image1.png
    220
    986
    media_image1.png
    Greyscale
comprising:
a base plate, the base plate comprising a lower sealing surface and a slurry inlet extending therethrough, (Upper Portion 504 of Strainer/Net 108 is fitted between two pipe flanges; in which the pipe flange on the upper side of upper portion of Strainer 502/504 is considered the base plate), (Gasket 402/Mount 106 and Strainer 400 is sealed to upper and lower flanges of a pipe, the upper flange of which forms a base plate with a lower sealing surface, See Figure 4, and See paragraph [0045]; See the dictionary definition of a ‘flange’ in relation to ‘plate’ using listing “4” in the annotated figure from dictionary.com/browse/flange below);

    PNG
    media_image2.png
    449
    776
    media_image2.png
    Greyscale

a flexible filtering vessel configured to be removably fixed to and sealed against the lower sealing surface of the base plate, (Flexible Net 108 with Upper Portion 504 is installed/sealed between the flanges of the pipes by compression, See Figure 4, and See paragraph [0045]), and further comprising an interior cavity, (Interior of hollow Net 108, See Figure 5, and See paragraph [0046]).
Embodiment 1 of Guy does not disclose a slurry inlet extending therethrough the base plate, the flexible filter vessel is removably fixed or sealed to the lower sealing surface of the base plate or a mounting and liquid sealing system for retaining an upper portion of the flexible filtering vessel against the lower sealing surface during a filtering operation and for releasing the formed particulate cake at an end of a filtering operation.
Embodiment 2 of Guy discloses a slurry inlet extending therethrough its base plate, (Gasket 402/Mount 106 and Strainer 400 form an annulus for a fluid inlet as shown, See Figure 4, and See paragraph [0045]), its flexible filter vessel is removably fixed or sealed to a lower sealing surface of the base plate using a mounting and liquid sealing system for retaining an upper portion of the flexible filtering vessel against the lower sealing surface during a filtering operation and for releasing the formed particulate cake at an end of a filtering operation, (Bolts/bolt holes for Gasket 402 to mount/seal with Flanges of Pipes, See Figure 4, and See paragraph [0045], Guy; The filtering vessel is capable of being installed or removed to the pipe flanges via the bolts/bolt holes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the particulate cake filtering system of Embodiment 1 of Guy by incorporating a slurry inlet extending therethrough the base plate, the flexible filter vessel is removably fixed or sealed to the lower sealing surface of the base plate or a mounting and liquid sealing system for retaining an upper portion of the flexible filtering vessel against the lower sealing surface during a filtering operation and for releasing the formed particulate cake at an end of a filtering operation as in Embodiment 2 of Guy in order to “replace a normal gasket between the flanges of two pipes, allowing installation of the flexible strainer…into the fluid flow of the pipe”, (See paragraph [0045]; also see paragraph [0018], Guy), for “protecting equipment from debris in a pipe” in which the “equipment may comprise a pump”, (See paragraphs [0017] & [0018], Guy).
Additional Disclosures Included: Claim 2: The particulate cake filtering system of claim 1, wherein the flexible filtering vessel is reusable, (Flexible Net 108 is cylindrical/tubular in part, See Figure 4, and See paragraphs [0041] & [0044]; The operating life of the strainer is longer, indicating that the strainer is used again after its initial filtering operation).  Claim 3:  The particulate cake filtering system of claim 1, wherein the flexible filtering vessel is disposable, (See paragraph [0041], Guy; The flexible strainer can be replaced indicating that the original one is disposable).  Claim 6: The particulate cake filtering system of claim 1, wherein the lower sealing surface of the base plate comprises an outer annular ring, (Flanges inherently are annular forming an outer ring, See Figure 4, and See paragraph [0045]; See Figure 6 for demonstration of orientation of what would be a bottom Flange).  Claim 7:  The particulate cake filtering system of claim 6, wherein the mounting and liquid sealing system comprises a circumferential clamp of a size that sits within the outer annular ring, (Bolts/bolt holes into the Flanges, See Figure 4, and See paragraph [0045] & [0054]; See Figure 6 for demonstration of orientation of bottom Flange).  Claim 8:  The particulate cake filtering system of claim 7, wherein an upper edge of the flexible filtering vessel is positioned between the outer annular ring and the circumferential clamp, (Bolts/bolt holes into the Flanges, See Figure 4, and See paragraph [0045] & [0054]; Examiner interprets upper flange surface as ring, bolt and lower flange surface as clamp, placing rim of Gasket 402 between the two. See Figure 6 for demonstration of orientation of bottom Flange).  Claim 14:  The particulate cake filtering system of claim 1, and further comprising an exterior tank wall surrounding an exterior surface of the flexible filtering vessel, the tank wall comprising a clean water outlet and an exterior tank sealing surface for sealing against a lower tank sealing surface of the base plate, (Lower Flanges of the Pipes, in which Flexible Strainer 400 is installed via Gasket 402, form an exterior tank wall and sealing surface, See Figure 4, and See paragraph [0045]).  Claim 15:  The particulate cake filtering system of claim 1, wherein the flexible filtering vessel is formed from two thicknesses of the flexible filtering material, (See paragraphs [0033] & [0034]; Examiner interprets the fibers to indicate one thickness and the protective coating to indicate a second thickness), and wherein two edges are machine sewn, forming a seam in a wall of the flexible vessel, (One Edge of Flexible Net 108 interwoven into Another Edge of spiral windings of Gasket 402 (wall of overall Strainer 400) which forms a seam between the two edges, See Figure 4, and See paragraph [0045]).
Regarding Claim 13, modified Guy discloses the particulate cake filtering system of claim 1, but does not explicitly disclose further comprising an exterior splash guard that surrounds the flexible filtering vessel.
A third embodiment of Guy (Embodiment 3) discloses further comprising an exterior splash guard that surrounds the flexible filtering vessel, (Deflectors placed at point of attachment to Mount 306 as well as the cylindrical Pipe that both surround Mount 306/Net 108 in Figure 3, See paragraph [0044], Guy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filtering device of Embodiment 1 of Guy by incorporating further comprising an exterior splash guard that surrounds the flexible filtering vessel as in Embodiment 3 of Guy in order to “divert the fluid stream away from the mount”, (See paragraph [0044], Guy).  By doing so, it “may provide a longer useful life for the flexible strainer by lowering the chance of the flexible net…tearing away from the mount…after a debris impact”, (See paragraph [0044], Guy).
Additional Disclosures Included: Claim 26: The particulate cake filtering system of claim 13, wherein the splash guard is a cylindrical splash guard attached to the lower surface of the base plate, (Deflectors placed at point of attachment to Mount 306 as well as the cylindrical Pipe that both surround Mount 306/Net 108 in Figure 3, See paragraph [0044], Guy; Examiner interprets the cylindrical pipe extending from the pipe flange to also constitute the splash guard since it prevents water from flowing (or splashing) outside the system).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al., (“Guy”, US 2014/0008308), in view of Chen, (US 2014/0034580).
Claim 4 is directed to a particulate cake filtering device, an apparatus type invention group.
Regarding Claim 4, modified Guy discloses the particulate cake filtering system of claim 1, but does not disclose wherein the filtering material has air permeability between 2 and 4 cfm.
Chen discloses a particulate cake filtering device, (See Abstract, Chen), wherein the filtering material has air permeability between 2 and 4 cfm, (See paragraph [0088], Chen; Selecting a square footage of the scrim and mesh of 0.36 ft2 will result in an air permeability of 4 cfm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the particulate cake filtering device of modified Guy by incorporating wherein the filtering material has air permeability between 2 and 4 cfm as in Chen in order to provide “reduced resistance to fluid flow”, (See paragraph [0009], Chen), while providing “increased effectiveness and efficiency in removing…even large quantities of…particles”, (See paragraph [0009], Chen).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al., (“Guy”, US 2014/0008308), in view of Holbach et al., (“Holbach”, US 2016/0263503).
Claim 5 is directed to a particulate cake filtering device, an apparatus type invention group.
Regarding Claim 5, modified Guy discloses the particulate cake filtering system of claim 1, but does not disclose wherein the filtering material is capable of withstanding an internal pressure of up to 120 psi.
Holbach discloses a filtering device, (See Abstract, Holbach), wherein its filtering material is capable of withstanding an internal pressure of up to 120 psi, (See paragraph [0053], Holbach; The range disclosed anticipates the claimed range from 0 to 2 psi.  Alternatively, See paragraph [0084], Holbach; The range disclosed anticipates the claimed range from 0 to 1 psi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the particulate cake filtering device of modified Guy by incorporating wherein the sealing surface and filtering material are capable of withstanding an internal pressure of up to 120 psi as in Holbach because “most pump installations designed for reasonable velocities will permit approximately a 2-psi drop across the straining element [or filtering device]”, (See paragraph [0053], Holbach), making it applicable to the pump system of Guy, (See paragraphs [0005] or [0018], Guy).  Furthermore, the filtering device will “allow for more debris to be removed without increasing the pressure drop…and requiring the straining element [or filtering device]…to be cleaned as frequently”, (See paragraph [0079], Holbach).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al., (“Guy”, US 2014/0008308), in view of Simonson, (US 2010/0155336).
Claims 9-11 are directed to a particulate cake filtering device, an apparatus type invention group.
Regarding Claims 9-11, modified Guy discloses the filtering system of claim 1, but does not disclose wherein the lower sealing surface of the base plate has an outer frustoconical sealing surface.
Simonson discloses a filtering device wherein the lower sealing surface of the base plate has an outer frustoconical sealing surface, (Flanges 24a or 124a in Figures 3 & 5, and See paragraphs [0024] or [0037], Simonson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the particulate cake filtering device of modified Guy by incorporating wherein the lower sealing surface of the base plate has an outer frustoconical sealing surface as in Simonson because “mounting structures can be used…such as flanges…as desired and/or with consideration as to the form and configuration of the pipeline into which the filter is installed”, (See paragraph [0025], Simonson), in order to hold the filtering device “generally centrally in the pipeline inner diameter”, (See paragraph [0041], Simonson).
Additional Disclosures Included: Claim 10:  The filtering system of claim 9, and further comprising a mounting and sealing structure comprising a ring with an inner frustoconical sealing surface that cooperates with the outer frustoconical sealing surface of the base plate to trap an upper edge of the flexible filtering vessel to retain the flexible filtering vessel against the base plate and to form a liquid seal under pressure, (Initial upper edge portion of Net 106 combined with Gasket 402 forms an inner conical sealing surface that is placed against the lower sealing surface of the Flange, See Figure 4, and See paragraph [0045], Guy; and See Figure 6 for demonstration of orientation of bottom Flange).  Claim 11:  The particulate cake filtering system of claim 10, wherein the flexible filtering vessel is conical in shape, and wherein an angle formed between a vertical line bisecting a center of the vessel and an outer surface of an exterior wall of the flexible filtering vessel is at least 15 degrees, (Portion of Net 106 is conical, See Figure 4, Guy; The angle between the conic slanted portion and a vertical axis is greater than 15 degrees; See annotated illustration below.  The ratio of the opposite side to the adjacent side is roughly 90:280, so taking the inverse tangent results in an angle of 17.8o, anticipating the claimed range at that value.  The Examiner notes that orienting the strainer vertically in Figure 4 will form the vertical line).  
    PNG
    media_image3.png
    405
    433
    media_image3.png
    Greyscale

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al., (“Guy”, US 2014/0008308), in view of Martin, (US 5,139,673).
Claim 12 is directed to a particulate cake filtering device, an apparatus type invention group.
Regarding Claim 12, Guy discloses the particulate cake filtering system of claim 1, but does not disclose wherein the flexible filtering vessel has an integrated handle connected to the flexible filtering material in a lower end opposite the upper portion.
Martin discloses a filtering device, (See Abstract, Martin), wherein the flexible filtering vessel has an integrated handle connected to the flexible filtering material in a lower end opposite the upper portion, (Grip 99 affixed via Member 47 to bottom edge 85 of  Screen 61 at Ledge 77 at bottom edge opposite the sealing edge of Screen 61 next to O-rings 97, See Figures 1, 3 & 6, and See column 4, lines 57-64, column 5, lines 3-8, column 5, lines 16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filtering device of modified Guy by incorporating wherein the flexible filtering vessel has an integrated handle connected to the flexible filtering material in a lower end opposite the upper portion as in Martin so that the “strainer assembly can be disassembled…without the need of tools” and “the removed strainer…is easy to clean”, (See column 4, lines 60-66, Martin).
Claims 21 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al., (“Guy”, US 2014/0008308), in view of Sutton et al., (“Sutton”, US 5,394,601), in further view of Martin, (US 5,139,673).
Claims 21 & 28 are directed to a particulate cake forming filter, an apparatus type invention group.
Regarding Claims 21 & 28, Guy discloses a particulate cake forming filter, (See Abstract and See paragraphs [0010], [0036] & [0045]; Examiner indicates “debris, solids or particulates” left on the strainer in the examples disclosed read upon the definition of “filter cake” from Oxford English Dictionary  available at <https://www.oed.com/view/Entry/70273?redirectedFrom=filter+cake#eid4172882>), 
    PNG
    media_image1.png
    220
    986
    media_image1.png
    Greyscale
 comprising: a flexible body formed of a liquid permeable material that is capable of retaining particulates, (Flexible Net 108, See Figure 4, See paragraph [0045] & [0036]); wherein the flexible body has an interior cavity defined by an inner surface capable of forming a particulate cake thereon, (Interior of hollow Net 108, See Figure 4, and See paragraph [0045]); and wherein the flexible body has a sealing edge capable of sealing against a sealing surface of a base plate, (Flexible Net 108 with Gasket 402 is installed/removable between the flanges of the pipes via bolt holes, See Figure 4, and See paragraph [0045]), the base plate having a slurry inlet for receiving a liquid slurry; (Open End in Gasket 402/Mount 106 and Strainer 400 receiving Liquid Stream, See Figure 4, and See paragraph [0045]); and wherein the flexible body supports a formation of a solid particulate cake as liquid in a slurry passes through the flexible body, wherein liquid passing through the flexible body is a filtrate, (See paragraphs [0045], [0037] & [0041]),
wherein a shape of the flexible body is conical, (Portion of Net 106 is conical, See Figure 4), including a first end that seals against the sealing surface of the base plate, and a second end opposite the first end, (Gasket 402 seals against surface of pipe flange via bolts/bolt holes, See paragraph [0045]).
Guy does not explicitly disclose the body having an internal burst pressure of 120 psi, or wherein the filter comprises a handle affixed to the second end opposite the sealing edge to aid in releasing the formed cake from the flexible body.
Sutton discloses a filter with a body having an internal burst pressure of 120 psi, (See column 3, lines 3-10, Sutton; Sutton discloses withstanding a pressure at least 100 psi up to 150 psi; 120 psi falls within this range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter of Guy by incorporating the body having an internal burst pressure of 120 psi as in Sutton because debris traps “are subjected to extremely divergent and often severe operating conditions” and “they must be capable of being frequently opened and closed and yet provide a consistent seal against installation pressures, against periodic pressure spikes (water hammer) and against startup and operating vacuum at the pump input”, (See column 2, lines 61-67, Sutton), for example, “when pressure spikes or pulses as high as 150 psi occur each time the pump is turned off”, (See column 3, lines 7-9, Sutton).  By doing so, the debris trap is able to handle this operating pressure when the equipment being protected is a pump as in Guy, (See paragraph [0003] & [0018], Guy).
Guy does not explicitly disclose wherein the filter comprises a handle affixed to the second end opposite the sealing edge to aid in releasing the formed cake from the flexible body.
Martin discloses a filtering device, (See Abstract, Martin), wherein the filter comprises a handle affixed to a second end opposite the sealing edge to aid in releasing the formed cake from the flexible body, (Grip 99 affixed via Member 47 to bottom edge 85 of  Screen 61 at Ledge 77 at bottom edge opposite the sealing edge of Screen 61 next to O-rings 97, See Figures 1, 3 & 6, and See column 4, lines 57-64, column 5, lines 3-8, column 5, lines 16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filtering device of modified Guy by incorporating wherein the filter comprises a handle affixed to the second end opposite the sealing edge to aid in releasing the formed cake from the flexible body as in Martin so that the “strainer assembly can be disassembled…without the need of tools” and “the removed strainer…is easy to clean”, (See column 4, lines 60-66, Martin).
Regarding Claim 28, modified Guy discloses the particulate cake forming filter of claim 21 but does not explicitly disclose it comprising: a splash guard that surrounds the flexible body, the splash guard including a splash guard first end attached to a lower surface of the base plate, and a splash guard second end that is adjacent the second end of the flexible body.
A third embodiment of Guy (Embodiment 3) discloses further comprising a splash guard that surrounds the flexible body, (Deflectors placed at point of attachment to Mount 306 as well as the cylindrical Pipe that both surround Mount 306/Net 108 in Figure 3, See paragraph [0044], Guy), the splash guard including a splash guard first end attached to a lower surface of the base plate, and a splash guard second end that is adjacent the second end of the flexible body, (Lower pipe fitting with flange extending from bottom end of Upper pipe flange as in Figure 4 where the Gasket 402 is installed would extend such that it is also adjacent the second end of the flexible body and See paragraph [0045], Guy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filtering device of Embodiment 1 of Guy by incorporating a splash guard that surrounds the flexible body, the splash guard including a splash guard first end attached to a lower surface of the base plate, and a splash guard second end that is adjacent the second end of the flexible body as in Embodiment 3 of Guy in order to “divert the fluid stream away from the mount”, (See paragraph [0044], Guy).  By doing so, it “may provide a longer useful life for the flexible strainer by lowering the chance of the flexible net…tearing away from the mount…after a debris impact”, (See paragraph [0044], Guy).
Claim 22 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al., (“Guy”, US 2014/0008308), in view of Sutton et al., (“Sutton”, US 5,394,601), in further view of Martin, (US 5,139,673), in further view of Cox et al., (“Cox”, US 6,419,839).
Claims 22 & 23 are directed to a particulate cake forming filter, an apparatus type invention group.
Regarding Claims 22 & 23, modified Guy discloses the particulate cake forming filter of claim 21, but does not disclose wherein the flexible body is formed of a polyurethane material.
Cox discloses wherein the flexible body is formed of a polyurethane material, (See column 6, lines 24-29, and See column 7, lines 9-19, Cox).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the particulate cake forming filter of modified Guy by incorporating wherein the flexible body is formed of a polyurethane material as in Cox in order to provide “a nonwoven [material or body]…which retains particles…and withstands pool environments”, (See column 1, lines 60-63, Cox), with “improved physical and mechanical characteristics”, (See column 4, lines 23-25, Cox).
Additional Disclosures Included: Claim 23: The particulate cake forming filter of claim 22, wherein the flexible body is formed from two layers, (See paragraphs [0033] & [0034], Guy; Examiner interprets the fibers to indicate one layer and the protective coating to indicate a second layer; See column 7, lines 9-19, Cox).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/         Primary Examiner, Art Unit 1779